NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


HAROLD J. BAKER,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1259
                                              )
WELLS FARGO BANK,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Harold J. Baker, Appellant

M. Hope Keating of Greenberg Traurig
P.A., Tallahassee, and Michele L. Stocker
of Greenberg Traurig P.A., Fort Lauderdale,
for Appellee



PER CURIAM.


             Affirmed.



CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.